DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because Figs. 2-4 and 6 showing foreign language.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"information storage unit" and "computing unit" in claims 1 and 3.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites “wherein the control circuit is configured to allow selection of, as the next operation setting value, a setting value for designating …” in last paragraph. The recited “the control circuit” lacks antecedent. For examination purpose, “wherein the control circuit is configured to allow selection of, as the next operation setting value, a setting value for designating …” will be construed as “wherein the next setting value is selected for designating ...”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over TERUAKI JP 60235211 A, in view of KOBAYASHI JP 2009110223 A.

Regarding claim 1, TERUAKI teaches a control circuit for use in a tool operating while sequentially changing control conditions for each work process (Fig. 1 page 1 [0001] lines 13-14 and 21 NC machine control circuit providing group-by-group processing) the control circuit comprising:
an information storage unit storing setting data including condition setting data for setting control conditions in each work process (Figs. 3A & 3B page 2 lines 12-15, condition setting data saved in file with file name), a plurality of pieces of order setting data for setting an execution order of work processes (Fig. 5 page 2 lines 34-43, a plurality of groups are created and assigned names, each group has specific processes in specific order to be executed), and 
a computing unit controlling a tool based on the setting data, the computing unit being configured to set an execution order of work processes based on a predetermined one of the plurality of pieces of order setting data and to sequentially change control conditions of the tool for each work process based on the condition setting data, and a set value for setting an operation to be performed after completion a series of work processes in an execution order determined based on each piece of order setting data (Figs. 3A & 3B page 2 lines 12-15, condition setting data saved in file with file name; Fig. 5 page 2 lines 34-43, a plurality of groups are created and assigned names – set value to identify each group has specific processes in specific order to be executed).
TERUAKI does not explicitly teach a next operation setting value that can be selected and the next operation to be performed after completion of a series of work processes in an execution order determined based on each piece of order setting data is determined based on the selected setting value.
KOBAYASHI teaches a next operation setting value that can be selected and the next operation to be performed after completion of a series of work processes in an execution order determined based on each piece of order setting data is determined based on the selected setting value (Fig. 3 paragraphs 4-6, M98 calls next group name – setting value after completion of current one for setting a next group – next operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TERUAKI to incorporate the teachings of KOBAYASHI because they all directed to NC machining. Selecting a next operation setting value will help determine what to run next and execute the desired operations.
TERUAKI teaches:
Page 1 [0001] lines 13-14 and 21
… to provide a method of group-by-group processing capable of performing continuous processing by arbitrarily combining input processing data in processing order …. In FIG. 1, a circuit surrounded by a broken line shows NC …

    PNG
    media_image1.png
    576
    495
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    660
    466
    media_image2.png
    Greyscale
 

page 2 lines 12-15
…. The processing data is described by the description method defined by the JIS standard as shown in FIGS. 3A and 3B, for example, and the data surrounded by the broken line in each drawing is one File unit 3 (a), EH7601 for the file of FIG. 3 (A), E for the file in FIG. 3 (B), for example EH7602, …

    PNG
    media_image3.png
    310
    623
    media_image3.png
    Greyscale

Page 2 lines 34-43
…, the user assigns a group name and performs grouping. FIG. 5 shows the results of grouping according to the above operation. For example, each file of EH 7601, EH 7602, EH 7603 is placed in a group of group name A, and each file of EH 7604 and EH 7605 is represented by group name B …. When designation of the group name is completed, next, an operation to instruct the processing order of the addition data in each group is performed. That is, the file name of each group is called to specify the processing order. Here, for example, by designating the order by assigning subscripts (numbers) such as A 1, A 2 to the group name. When instructions for grouping and processing order are ended and an instruction to start processing is given, the control section 4 continuously reads out the processing data corresponding to each file of the same group in accordance with the processing order and automatically performs the processing. The machining instruction unit 11 converts the machine language into a machine language that can be read …
KOBAYASHI teaches:
…
The M code “M98” described in the blocks 105, 107, 114, and 116 is a code for instructing execution of the subprogram. As shown in blocks 105 and 114, “M98 P1000” indicates that the subprogram “P1000” is executed once. Further, “M98 P500 L10” described in the blocks 107 and 116 indicates that the subprogram “P500” is repeatedly executed 10 times …
…. The M code “M30” indicates the end of the machining program.

    PNG
    media_image4.png
    570
    331
    media_image4.png
    Greyscale


Regarding claim 2, KOBAYASHI further teaches allow selection of, as the next operation setting value, a setting value for designating another piece of order setting data and shifting an operation of the tool to a series of work processes in an execution order determined based on the designated piece of order setting data (Fig. 3 paragraphs 4-6, M98 calls next group name – setting value after completion of current one for shifting operation to next operation defined by a next group designated by the setting value).

Regarding claim 3, KOBAYASHI further teaches be capable of storing in the information storage unit a history of work processes executed through the execution order determined based on the predetermined piece of order setting data and the execution order determined based on the designated piece of order setting data, and of returning a work process to be executed by the tool to any desired work process among the work processes in the history (Fig. 3 paragraph 4-6, GOTO 20, the history of work flow is recorded to allow go back to N20).

Regarding claim 4, TERUAKI further teaches the tool being configured to operate while sequentially changing control conditions for each work process based on control by the control circuit (page 2 lines 34-43, each process defined by the processing data file are executed according to the specific order).

Regarding claim 5, TERUAKI and KOBAYASHI together teach the claimed circuit. Therefore, they teach the method steps for implementing the circuit.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friedrich US 6529795 B1 teaches selecting next program cycle to perform next operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



			/THOMAS C LEE/                                           Supervisory Patent Examiner, Art Unit 2115